Title: To George Washington from Bryan Fairfax, 17 February 1793
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Mount Eagle [Va.] February the 17th 1793.

As I have always experienced the Sincerity of your Friendship and as on that Account I lay myself open to You more than to any man I now make a little Apology to you in order to make my Mind at ease in regard to a little Incident I am about to mention.
Such is my Regard that I have some times been uneasy lest you should be displeased with me. And I remember in particular about 10 or 12 years ago I was very much so; and as I believe that the Lord does sometimes make things known by a Dream, I am strongly inclined to believe that at that time I was in that manner relieved from the Uneasiness I was then under by a Dream, in which You appeared to be no ways displeased. But the Subject of this Letter is this. When You last departed from Mt Vernon You were so kind as to inform me of it by Your Servant, And as I am always slow in apprehending a thing suddenly, I did not perhaps take it right, when I concluded that You were then gone or going by; whereas You might have intended that I should have met You at the Road, which I thought afterwards when I considered the Message might have been the Case (for I could not, considering Your Station, notwithstanding Yr Friendship, suppose You would call at my House). This has made me a little uneasy at times, lest there should be the smallest Appearance of a Slight on my Part. And I mention it for my own Satisfaction, Hoping that You will not give Yrself the trouble even to write that You accept the Apology, because I am persuaded You will; being perfectly assured that You believe what I say.
I sincerely condole with You on the death of Major Washington which I heard of yesterday—For as I admired him, it must be an afflictive Loss to You.

My Respects to Mrs Washington, and I am with much Respect & Regard, Your obliged & Obedt Servt

Bryan Fairfax.

